Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election
Applicant’s election without traverse of group II and 
    PNG
    media_image1.png
    217
    827
    media_image1.png
    Greyscale
 type A species in the reply filed on 9/8/2021 is acknowledged. 
Claims 1, 5, 10 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 6, 9 and 11-13 are under examination. 
Priority
This application is a 371 of PCT/JP2017/026832 (filed 7/25/2017) which claims foreign application JAPAN 2016-148725 (filed 7/28/2016).

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nicholas J. DiCeglie, Jr. on 2/22/2022.


IN THE CLAIMS:
Please cancel claims 1, 5, 10, 12 and 14.
Please amend claims 6, 9 and 13 as follows: 
	Claim 6, in line 3, delete “for a medium” after “a polymer gel”; in lines 6-7, replace “so as to repeatedly perform an operation of increasing or decreasing” with - - and adjusting - -; in line 8, insert - - wherein - - in front of “the competitive substance”; in lines 9-10, replace “in the structure crosslinked by the reversible bonds” with - - of the crosslinked structure in the polymer gel - - after “a polymer chain”.
Claim 9, line 2, replace “10 mol/L or less” with - - between 0.0001 mol/L and 10 mol/L - -.
Claim 13 depends on claim 11.

The following is an examiner’s statement of reasons for allowance: The closest prior art Yamada (1990) teaches method of cell culture without teaching/suggesting steps of adding to the medium a competitive substance and adjusting the concentration of the competitive substance to reversibly control crosslinking density of the crosslinked structure in the polymer gel, and it is not obvious to add a competitive substance to the medium and adjusting the concentration of the competitive substance because the reference provides no motivation to use a competitive substance having a property of reversibly control crosslinking density by competitively bonding to a reversibly bondable functional group possessed by polymer gel in the crosslinked structure for anticipated success. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Status
	Claims 6, 9, 11 and 13 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653